NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



J.W.,                                        )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3449
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed August 29, 2018.

Appeal from the Circuit Court for Polk
County; Mark Hofstad, Judge.

Howard L. Dimmig, II, Public Defender, and
Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, SLEET, and LUCAS, JJ., Concur.